Exhibit 10.18(j)

LOGO [g152320g05y66.jpg]

December 27, 2010

Fujitsu Semiconductor Limited

Nomura Shin-Yokohama Building

2-10-23 Shinyokohama, Kohoku-ku, Yokohama

Kanagawa 222-0033, Japan

 

Subject:

   Extension of the Amended and Restated Foundry Agreement

Reference:

   Amended and Restated Foundry Agreement, dated September 28, 2006

To Whom It May Concern:

As you know:

(1) From December 27, 2010 Nihon Spansion Trading Limited (“PSKK”) will begin
doing business with Fujitsu Semiconductor Limited, formerly named Fujitsu
Microelectronics Limited (“FSL”) under the Amended and Restated Foundry
Agreement, dated September 28, 2006, and as amended, supplemented or otherwise
modified, between PSKK (as successor in interest to Nihon Spansion Limited who
in turn was successor in interest to Spansion Japan Limited) and FSL (as
successor in interest to Fujitsu Limited) (the “Foundry Agreement”),

(2) PSKK and FSL have agreed to extend the term of the Foundry Agreement and to
amend certain terms thereof effective January 1, 2011 (the Effective Date).

Accordingly, the parties hereby agree as follows:

1. Amendments to Foundry Agreement. From and after the Effective Date PSKK and
FSL agree that the Foundry Agreement shall be amended as follows:

(i) the Term of the Foundry Agreement shall be extended to December 31, 2015,
and

(ii) notwithstanding anything to the contrary set forth in Sections 2.6.1
through 2.6.6 of the Foundry Agreement, Exhibit K as previously amended is
hereby deleted in its entirety and shall be restated as set forth in Exhibit K
attached hereto. Except as otherwise expressly provided in Exhibit K, the
Subsequent Period Remedies for each Quarter of the calendar years 2011 through
2015 shall remain as set forth in Sections 2.2. and 2.3 and Exhibit J of the
Foundry Agreement.

2. Miscellaneous.

 

  •  

All notices under this letter agreement to FSL shall be sent to Toshikimi
Hanaoka at toshikimi.hanaoka@jp.fujitsu.com; and (ii) to PSKK shall be sent to
Pierre Claverie at pierre.claverie@spansion.com.

 

  •  

Unless otherwise defined herein, capitalized terms used in this letter agreement
shall have the same meaning as those set forth in the Foundry Agreement. The
parties agree that except as amended in the manner specified above, all
remaining provisions of the Foundry Agreement shall continue in full force and
effect and shall apply to this letter agreement.

 

  •  

This letter agreement shall be made effective on the Effective Date.

 

1



--------------------------------------------------------------------------------

  •  

This letter agreement may be executed in any number of counterparts, each of
which will be deemed to be an original, and all of such counterparts will
constitute one agreement. To facilitate execution of this letter agreement, the
parties may deliver counterparts of the executed signature pages by facsimile or
by digitally scanned signature delivered electronically, and the delivery
thereof shall be considered to be the delivery of an original.

If you agree to these terms, please have an authorized representative of your
company sign below, then scan the signed letter and return it to Spansion via
electronic delivery to james.ashby@spansion.com.

 

Sincerely, NIHON SPANSION TRADING LIMITED By:   /s/ Carmine R. Renzulli Name:  
Carmine R. Renzulli Title:   Director

 

Agreed To And Accepted:

 

FUJITSU SEMICONDUCTOR LIMITED By:   /s/ Makoto Goto Name:   Makoto Goto Title:  
Corporate Senior Vice President Date:   December 27, 2010

 

2



--------------------------------------------------------------------------------

EXHIBIT K

Subsequent Period Commitment and Subsequent Period Price for Calendar Years 2011
to 2015

 

     CY2011      CY2012      CY2013      CY2014      CY2015  

Wafers per Quarter

     12K         9K         9K         6K         6K   

Price per Wafer (Japan¥)

     56,000         55,000         55,000         55,000         55,000   

 

3